1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, line 5, the phrases “an influence of specific objects” and at line 9, “an object to be detected” are indefinite as it is vague whether the object to be detected is one of the specific objects or different; there is no relationship established; they are not clearly defined; the phrase “filtering the output signal using the adaptive filter” is indefinite as it is not clear what is filtered out; it is not clearly defined.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	Claims 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

5.	The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a magnetic field sensing device and a method for operating a magnetic field sensor that includes establishing an adaptive filter function of an adaptive filter based on a model that describes an influence of specific objects on the output signal and ascertaining a deviation between the output signal and the output signal filtered using the adaptive filter and detecting a presence of one of the object to be detected of the specific objects based on the ascertained deviation.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Raman et al. (2019/0226880) discloses a position sensing device using an error and a feedback signals; and Hainz et al. (2008/0136406) discloses a method and an apparatus for sensing rotation signal using filtered signal to get corrected sensor signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858